DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10, REPLACE “The consequent-pole type rotor according to claim 9,” WITH “The consequent-pole type rotor according to claim 1,”.
Claim 11, REPLACE “The consequent-pole type rotor according to claim 9,” WITH “The consequent-pole type rotor according to claim 1,”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a consequent-pole type rotor used for an electric motor including a stator, comprising: a rotor core including a first end part and a second end part in an axial direction, and five magnet insertion holes; five permanent magnets disposed in the five permanent magnet insertion holes, respectively; a first part formed inside the rotor core in a radial direction; a second part that is adjacent to the respective permanent magnets in the respective magnet insertion holes; and a third part formed on the first end part, the third part being formed integrally with the first part and the second part; and a shaft formed inside the first part in the radial direction, wherein the shaft is fixed to the first part. the rotor core is longer than the five permanent magnets in the axial direction, a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core, a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 18, the prior art of record does not teach nor suggest in the claimed combination an electric motor comprising: a stator; and a consequent-pole type rotor, wherein the consequent-pole type rotor includes a rotor core including a first end part and a second end part in an axial direction, and five magnet insertion holes, five permanent magnets disposed in the five permanent magnet insertion holes, respectively; a first part formed inside the rotor core in a radial direction, a second part that is adjacent to the respective permanent magnets in the respective magnet insertion holes, and a third part formed on the first end part, the third part being formed integrally with the first part and the second part, and a shaft formed inside the first part in the radial direction, wherein the shaft is fixed to the first part, the rotor core is longer than the permanent magnet in the axial direction a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core, a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 19, the prior art of record does not teach nor suggest in the claimed combination an air conditioner comprising: an indoor unit; and an outdoor unit connected to the indoor unit, wherein at least one of the indoor unit and the outdoor unit includes an electric motor, wherein the electric motor includes a stator, and a consequent-pole type rotor, wherein the consequent-pole type rotor includes a rotor core including a first end part and a second end part in an axial direction, and five magnet insertion holes, five permanent magnets disposed in the five permanent magnet insertion holes, respectively; a first part formed inside the rotor core in a radial direction, a second part that is adjacent to the respective permanent magnets in the respective magnet insertion holes, and a third part formed on the first end part, the third part being formed integrally with the first part and the second part, and a shaft formed inside the first part in the radial direction. wherein the shaft is fixed to the first part, a length of the first part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core, -6/16- a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole. and a length of the rotor core in the radial direction is at minimum in an inter-pole part.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 20, the prior art of record does not teach nor suggest in the claimed combination a method for manufacturing a consequent-pole type rotor including a rotor core, a permanent magnet inserted in a magnet insertion hole, a shaft, a first resin part formed inside the rotor core, a second resin part that is adjacent to the permanent magnet in the magnet insertion hole, and a third resin part formed on an end part of the rotor core in an axial direction of the rotor core, the consequent-pole type rotor being used for an electric motor including a stator, the method comprising the steps of: preparing the rotor core by stacking a plurality of electromagnetic steel sheets in which the magnet insertion hole and a through hole are formed; inserting the permanent magnet into the magnet insertion hole; inserting the shaft into the through hole; and forming the first resin part, the second resin part, and the third resin part integrally by pouring a resin toward an end of the rotor core in the axial direction, wherein the first resin part is formed so that a length of the first resin part in the radial direction is three times or more as large as a length of an air gap formed between the stator and the rotor core a length of the rotor core in the radial direction is at maximum in a portion where the permanent magnet is disposed and a portion constituting a pseudo-magnetic pole, and a length of the rotor core in the radial direction is at minimum in an inter-pole part, and the shaft is fixed to the first resin part.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/18/2022, with respect to amended claims 1-8 and 10-20 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-8 and 10-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837